[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15342         ELEVENTH CIRCUIT
                                        Non-Argument Calendar    SEPTEMBER 28, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 1:08-cv-20128-PCH



SASA PADURJAN,
and all others similarly situated,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff - Appellant,

                                                 versus

AVENTURA LIMOUSINE & TRANSPORTATION SERVICE, INC.,
a Florida corporation,

llllllllllllllllllllllllllllllllllllllll                           Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (September 28, 2011)

Before TJOFLAT, MARTIN, and FAY, Circuit Judges.

PER CURIAM:

         Sasa Padurjan appeals the district court’s award of $85,011.46 in attorneys’
fees, in his favor, following settlement in Padurjan’s underlying Fair Labor

Standards Act (“FLSA”) action against his former employer, appellee Aventura

Limousine Transportation & Service Corporation (“Aventura”). On appeal,

Padurjan argues that the district court committed a number of errors in calculating

the attorneys’ fees for his claim. Upon a thorough review of the briefs, the record,

and the extensive and well-reasoned orders of the magistrate and district judges

that calculated the fee orders in this case, we affirm.

                                           I.

      We review awards of attorneys’ fees and costs for abuse of discretion,

though we consider de novo questions of law. Atlanta Journal & Constitution v.

City of Atlanta Dep’t of Aviation, 442 F.3d 1283, 1287 (11th Cir. 2006).

However,

      [i]n reviewing the district court’s hourly rate determination, an
      appelate court must be mindful that, [a]lthough an attorney[] fees
      award is reviewed for abuse of discretion, the determination of what
      constitutes a reasonably hourly rate is a finding of fact subsidiary to
      the total award and is therefore reviewed under the clearly erroneous
      standard.

ACLU of Ga. v. Barnes, 168 F.3d 423, 436 (11th Cir. 1999) (quotation marks

omitted).

      To calculate reasonable attorneys’ fees, courts are to consider the number of



                                           2
hours reasonably expended on the litigation, together with the customary hourly

rate for similar legal services. See Hensley v. Eckerhart, 461 U.S. 424, 433, 103
S. Ct. 1933, 1939 (1983). These amounts are multiplied together to determine the

so-called “lodestar.” See, e.g., Resolution Trust Corp. v. Hallmark Builders, Inc.,

996 F.2d 1144, 1149–50 (11th Cir. 1993). Although “[a]djustments to that fee

then may be made as necessary in the particular case,” Blum v. Stenson, 465 U.S.
886, 888, 104 S. Ct. 1541, 1544 (1984), the district court did not adjust the

lodestar in this case.

                                         II.

      Padurjan argues first that the district court committed reversible error by

setting the reasonable rate of his lead attorney, Chris Kleppin, at $225 per hour for

purposes of calculating the lodestar. In support of this argument, Padurjan

emphasizes that his attorney has charged clients, and has been awarded by other

courts, $300 per hour in recent FLSA cases. He further emphasizes his attorney’s

training and success in FLSA litigation. To be sure, these are relevant

considerations, but they are only some of the relevant considerations a court

should take into account in fashioning the reasonable hourly rate. As we have

explained, the court “is itself an expert on the question and may consider its own

knowledge and experience concerning reasonable and proper fees and may form

                                          3
an independent judgment either with or without the aid of witnesses as to value.”

Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir. 1996) (quotation marks

omitted).

      That is precisely what the court did in this case. Specifically, in reasoning

that Kleppin engaged in an “inefficient, over-litigatory approach” that warranted

reducing the reasonable rate, the district court reached the sort of “independent

judgment” that the Loranger court encouraged. Id. Notably, the court also made

clear that it was knowledgeable about a prior reduction in Kleppin’s award on the

same ground in another case, a ruling which this court ultimately affirmed. See

Perez v. Carey Int'l, Inc., 373 F. App’x 907, 912 (11th Cir. 2010) (unpublished).

While the unpublished opinion in Perez did not require the district court to impose

a reduced fee, it is persuasive authority that reliance on these same factors did not

constitute clear error. All of this review leads us to affirm the district court’s

decision to set Kleppin’s fee at $225 per hour. See Loranger, 10 F.3d at 782.

                                          III.

      Padurjan next argues that the district court erred by holding that Padurjan

could not recover fees incurred by his expert fee witness. As part of the parties’

fee dispute, Padurjan employed the services of Marc Cooper, Esquire, who spent

upwards of forty six hours analyzing and calculating the appropriate fee award in

                                           4
this case. Aventura responds that Cooper played no role in litigating the merits of

the underlying FLSA claim, nor was he an expert witness appointed by the court.

Aventura contends that, as a result, the Supreme Court’s opinion in Crawford

Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 107 S. Ct. 2424 (1982), precludes

the award of Cooper’s fee in this case.

      We agree with Aventura. In Crawford Fitting, the Supreme Court held that

the costs taxable in favor of a prevailing party are limited to those authorized in 28

U.S.C. § 1920. 482 U.S. at 442–45, 107 S. Ct. at 2497–99. We then applied this

holding specifically to the statute at issue here—the FLSA—in Glenn v. Gen.

Motors Corp., 841 F.2d 1567 (11th Cir. 1988), where we explained that the

reasoning of “Crawford Fitting indicates that, although a statute may shift attorney

fees, the statute does not operate to shift witness fees unless the statute refers

explicitly to witness fees.” Id. at 1575. We conclude that no statute provides for

Cooper’s fees, and therefore that in light of Glenn, the district court did not err in

refusing to award them.

                                          IV.

      Next, Padurjan argues that the district court erred by reducing the

reasonable hours incurred by fixed percentages without providing precise

justification for each hour reduced. Padurjan emphasizes that in Norman v.

                                           5
Housing Auth. of the City of Montgomery, 836 F.2d 1292 (11th Cir. 1988), this

Court held, inter alia, that when reducing the reasonable hours to bill the losing

party, “the district court must be reasonably precise in excluding hours thought to

be unreasonable or unnecessary.” Id. at 1301. Padurjan submits that the district

court’s broad percentage cut runs afoul of our Norman rule. We cannot agree.

      Padurjan’s argument fails because it ignores our more recent holding in

Loranger. In that case we explained that “[i]n a case . . . where the fee motion and

supporting documents are . . . voluminous, it is sufficient for the court to provide a

concise but clear explanation of its reasons for the reduction.” 10 F.3d at 783.

The more than $200,000 Padurjan seeks in attorneys’ fees is indication enough

that this case is voluminous. As a result, because the district court—through

adoption of the magistrate’s thorough report and recommendations, which

provided cut-by-cut explanations for each percentage-based reduction—provided

at least a “concise but clear explanation of its reasons for the reduction,” it did not

err in effecting broad percentage-based deductions to the hours expended by

Padurjan’s attorneys.

                                          V.

      Finally, Padurjan argues that the district court committed reversible error by

refusing to award costs for certain depositions that did not comply with the

                                           6
restrictions of Federal Rule of Civil Procedure 30. This argument is without merit.

The sole case relied for by Padurjan, EEOC v. W & O, Inc., 213 F.3d 600 (11th

Cir. 2000), in relevant part holds only that it is reasonable for the district court to

impose costs upon depositions taken with the knowledge of the party being taxed,

where those depositions are “ necessarily obtained for use in the case.” Id. at 621

(quotation marks omitted). But W & O does not support the proposition advanced

by Padurjan—that the district court abuses its discretion in refusing to award

deposition costs that are not “ necessarily obtained for use in the case” and exceed

the bounds of the Federal Rules of Civil Procedure. We therefore reject this

argument.

                                          VI.

       For each of the above reasons, we affirm the fee award imposed by the dis-

trict court.

       AFFIRMED.




                                            7